HOWELL, J.,
specially concurring.
I concur in the result reached in the majority opinion that plaintiffs’ declaratory judgment action should be dismissed. I believe that the suggestion in the opinion that reformation might be an available remedy for plaintiffs should be omitted.
Plaintiffs’ whole problem centers around the fact their condominium development was defectively organized because of legal errors made by out-of-state counsel. In effect, plaintiffs are inviting this court to advise them what to do to correct the errors. I would decline the invitation to suggest possible remedies and leave that subject to the professional skill of counsel. A reformation suit is not before us, and therefore I do not have any idea whether the facts would justify a conclusion that a mistake was made and whether reformation is or is not a proper remedy to pursue.
McAllister, J., and Tongue, J., join in this specially concurring opinion.